Matter of Jah Quan F. (Yadira P.) (2015 NY Slip Op 03157)





Matter of Jah Quan F. (Yadira P.)


2015 NY Slip Op 03157


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2014-03503
 (Docket No. N-31965-12)

[*1]In the Matter of Jah Quan F. (Anonymous). Administration for Children's Services, respondent;
andYadira P. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Ty-Leek B. (Anonymous). Administration for Children's Services, respondent;Yadira P. (Anonymous), appellant. (Proceeding No. 2)


Jill M. Zuccardy, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Jane L. Gordon of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Claire V. Merkine of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Daniel Turbow, J.), dated March 3, 2014. The order, after a hearing, found that the mother neglected the child Jah Quan F. and derivatively neglected the child Ty-Leek B.
ORDERED that the order is affirmed, without costs or disbursements.
As the Family Court properly found, the presentment agency established by a preponderance of the evidence that the mother neglected the child Jah Quan F., based on the evidence of her failure to provide proper supervision and guardianship, leading to imminent danger of the child's mental, emotional, or physical well-being becoming impaired (see Family Ct Act § 1012[f][i][B]; Matter of Rosemary V. [Jorge V.], 103 AD3d 484; Matter of Sophia P., 66 AD3d 908; Matter of Debraun M., 34 AD3d 587; Matter of Whitney H., 19 AD3d 491, 492).
The record supports the Family Court's finding of derivative neglect with respect to the child Ty-Leek B. (see Family Ct Act § 1046[a][i]; Matter of Mateo S. [Robin Marie Y.], 118 AD3d 891, 893; Matter of Amondie T. [Karen S.], 107 AD3d 498, 499).
MASTRO, J.P., LEVENTHAL, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court